85 N.Y.2d 962 (1995)
653 N.E.2d 616
629 N.Y.S.2d 720
The People of the State of New York, Respondent,
v.
Samuel Miller, Appellant.
Court of Appeals of the State of New York.
Decided May 11, 1995.
Laura Rossi-Ortiz, New York City, Markel Gimpel, Karl Pflanz and E. Joshua Rosenkranz for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Stephen Muller of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed (see, People v Gray, 86 N.Y.2d 10 [decided today]).